Title: To James Madison from Alexandre DuVernet, 1 February 1811 (Abstract)
From: DuVernet, Alexandre
To: Madison, James


1 February 1811, Castries, Saint Lucia, West Indies. Mentions having sent copies [not found] of his complaints to the authorities on Guadeloupe to JM under cover of the minister at London two years ago and having omitted his last protestation. Taking the secure opportunity he finds here for this letter under the cover of Judge Bertholio, he adds to it a copy of the letter that he requested Judge Bertholio to send to General Ernouf on 1 Jan. 1809. The response of 9 Jan. was flattering to the energy with which he claims the rights of an American citizen. The English translation, intended for a lawyer, conforms perfectly to the French original. Has learned that there is an American agent at Martinique, and he hastens there to make the acquaintance of this Mr. Cock. Claims JM’s protection for justice from General Ernouf, who has completely ruined him, from whom he demands 80,000 gourdes, and who is presently a prisoner in England.
